IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAWRENCE MALANDRUCCOLO, §
                        §                     No. 343, 2017
    Defendant Below,    §
    Appellant,          §                     Court Below: Superior Court of the
                        §                     State of Delaware
    v.                  §
                        §                     Cr. ID No. 1608024088 (N)
STATE OF DELAWARE,      §
                        §
    Plaintiff Below,    §
    Appellee.           §

                          Submitted: March 8, 2018
                          Decided:   May 17, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

      The appellant’s Supreme Court Rule 26(c) brief, the State’s response, and the

Superior Court record reflect that:

      (1)    On May 2, 2017, a Superior Court Judge found the appellant, Lawrence

Malandruccolo, guilty of Possession of a Firearm by a Person Prohibited, Attempted

Shoplifting, and Conspiracy Third Degree. Malandruccolo was sentenced, effective

August 30, 2016, to a total of seventeen years of Level V incarceration, suspended

after five years for ten years of Level IV supervision, suspended after six months for

probation. This is Malandruccolo’s direct appeal.

      (2)    On appeal, Malandruccolo’s trial counsel (“Counsel”) has filed a brief

and a motion to withdraw under Supreme Court Rule 26(c). Counsel asserts that,
based upon a complete and careful examination of the record, there are no arguably

appealable issues. Counsel informed Malandruccolo of the provisions of Rule 26(c)

and provided him with a copy of the motion to withdraw and the accompanying

brief. Counsel also informed Malandruccolo of his right to identify any points he

wished this Court to consider on appeal. Malandruccolo has not submitted any

points for our consideration. The State has responded to the Rule 26(c) brief and

has moved to affirm the Superior Court’s judgment.

       (3)    When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), we must be satisfied that the appellant’s counsel has made a

conscientious examination of the record and the law for arguable claims. 1 Also, we

must conduct our own review of the record and determine “whether the appeal is

indeed so frivolous that it may be decided without an adversary presentation.”2

       (4)    In this case, we have reviewed the record carefully and concluded that

Malandruccolo’s appeal is wholly without merit and devoid of any arguably

appealable issue. We also are satisfied that Counsel made a conscientious effort to

examine the record and the law and properly determined that Malandruccolo could

not raise a meritorious claim in this appeal.




1
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429,
442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
2
  Penson v. Ohio, 488 U.S. at 81.
                                              2
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                  BY THE COURT:
                                  /s/ Leo E. Strine, Jr.
                                  Chief Justice




                                    3